           Case 1:20-cv-05082-PGG Document 18
                                           17 Filed 12/01/20
                                                    11/30/20 Page 1 of 1




November 30, 2020

Via ECF

Hon. Paul G. Gardephe
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re: DR Bank et al. v. KeyBank National Association, 1:20-cv-05082-PGG

Your Honor:

We represent defendant-counterclaim plaintiff KeyBank National Association in the above-
referenced action. We write to request, on behalf of all parties, an adjournment of the Initial
Pretrial Conference currently scheduled for December 3, 2020.

The reason for the request is that the parties have reached a settlement in principle and are in the
process of negotiating a written settlement agreement. Accordingly, we believe an adjournment
of approximately one month would be efficient and appropriate. Allowing for the New Year’s
holiday, we respectfully propose January 7 or 14, 2021, as the adjourned date.

Respectfully submitted,

/s/ Emily J. Mathieu                                    MEMO ENDORSED
                                                        The telephone conference scheduled for December 3, 2020
Emily J. Mathieu                                        is adjourned to January 7, 2021 at 9:45 a.m.


cc: All counsel of record




                                                         December 1, 2020




Emily.Mathieu@ThompsonHine.com Fax: 212.344.6101 Phone: 212.908.3963
